*       *




                                         June 26,2014


                                     No. 04-14-00167-CV


Stephens & Johnson Operating Co.; Henry W. Breyer, III, Trust; CAH, Ltd., MOPI for Capital
Account; CAH, Ltd.-Stivers Capital Account; CAH, Ltd. Wiegand Resources Capital Account
Wiegand Resources; C.T. Carden; Myrl W. Deitch Trust; E.R. Godbout Family Trust; Margaret
J. Godbout; F.R. Keydel; R.L. Keydel; Pennye K. Maloney; David R. McNitt; RCA Trust One;
           Donald B. Scott; Sunset Production Corporation; Genessee Country Museum
                                          Appellants


                                               v.



 Charles W. Schroeder, Elsie A. Schroeder Schneider, Hollis London, Terry Mengers Reel, Ted
 Mengers, Debbie Mengers Quates, August H. Setinmeyer, Carole Schroeder Miller, James M.
     Schroeder, Sally Schroeder Tinanus, James E. Schroeder, Sue Schroeder Stanford, Bill
Schroeder, Wayne Hennecke, Diane Hennecke Rhodes, Jerri James, W. Tom Hailey, and Peggy
                                            Hailey
                                           Appellees


                From the 229th Judicial District Court, Jim Hogg County, Texas
                                  Trial Court No. CC-04-143
                          Honorable Ana Lisa Garza, Judge Presiding


                                         ORDER

       In this Court's order of May 14, 2014, appellate deadlines in this case were suspended
until June 28,2014 and the parties were ordered to mediation with Judge Raul Vasquez.
Appellant has filed an Agreed Motion for Extension of Time to Conduct Mediation and asked
that the deadlines be abated until the end of August.


       The motion is granted and appellate deadlines are hereby suspended until August 29,
2014. The parties are advised that no further extensions of time will be granted.


       It is so ORDERED on June 26, 2014.




                                                     Sandee Bryan^arion, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of June, 2014.




              *'«nmm><*